 1
2

3
4
5
6
7
8
9
                           UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
12

13
14
15   UNITED STATES OF AMERICA,                SACR 14-0006-DOC
16                               Plaintiff,   ORDER OF DETENTION AFTER
                                              HEARING (Fed.R.Crim.P. 32.1 a)(6)
17           v.                               Allegations of Violations ofPro anon/
                                              Supervised Release Conditions)
18   MATTHEW CASTRO,
19
20
           On arrest warrant issued by a United States District Court involving alleged
21
     violations of conditions of probation or Supervised Release,
22
           The court finds no condition or combination of conditions that will
23
     reasonably assure:
24
          (A) ~           the appearance of defendant as required; and/or
25
          (B) (~(~        the safety of any person or the community.
26                `
                  '
     //
27
     //
28
 1          The court concludes:
2 A.   ()   Defendant poses a risk to the safety ofother persons or the community
3           because defendant has not demonstrated by clear and convincing
4
 5
6
 7
 8
9
10 (B) ()   Defendant is a flight risk because defendant has not shown by clear
11          and convincing evidence that: ~,
12
                                                                                    i
13
14
15
16
17     IT IS ORDERED that defendant be detained.
18
19 DATED:   I —
20
21
22

23
                                         STATES aIVIAGIS        TE JUDGE
24

25
26
27
28
